"Taxpayer’s petition asks for an income tax refund in the sum of $2,415.44 for its taxable year 1974, and for taxable year 1973 asks, without claiming any refund for that year, that it be held entitled to additional deductions in the amouht of $5,483.20. Defendant has moved to dismiss the *1068claim for 1973 because, with respect to that year, taxpayer seeks no monetary relief at all but only a declaratory judgment or advisory opinion.1 Taxpayer has failed to respond to this motion.
"Defendant is correct. With a few exceptions not relevant here, this court has no power to give declaratory relief; and, as an Article III tribunal, it has no constitutional authority to grant an advisory opinion. United States v. Testan, 424 U.S. 392 (1976); United States v. King, 395 U.S. 1 (1969). The petition apparently seeks to increase taxpayer’s net operating loss for 1973 through increasing the deductions for that year, but no refund demand for 1973, or for a taxable year (if any) to which such an increased loss could and would be carried, is stated in the petition.
"it is therefore ordered and concluded, without oral argument, that defendant’s partial motion to dismiss is granted and the petition is dismissed with respect to the taxable year 1973.”

 Defendant has not moved with respect to the claim for 1974.